Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1, 8 and 15 are allowed because “generating, by each of a plurality of components of the first-layer ConvLSTM, a corresponding pose feature based on the first image sequence; receiving, by each component of the second layer ConvLSTM, a concatenation of the pose features and depth features of a first frame and a current frame, the depth features being generated by a depth network of the self-supervised visual odometry framework; and predicting, by the pose prediction layer, a relative pose and an absolute pose based on the concatenation of the pose features and the depth features; and performing a second stage of training over a second image sequence longer than the first image sequence to finetune the second-layer ConvLSTM…predicting, by the pose prediction layer, a relative pose and an absolute pose based on the concatenation of the pose features and the depth features”.
Likewise claims 2-7, 9-14 and 16-20 are allowed because they are dependents of claims 1, 8 and 15, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661